Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 10-KSB/A-2 SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November 30, 2006 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-51198 GLOBAL G REEN SOLUTIONS INC . (formerly High Grade Mining Corp.) (Exact name of registrant as specified in its charter) Nevada 20-8616221 State or other jurisdiction of incorporation or organization (IRS Employer Identification No.) 789 West Pender Street Suite 1010 Vancouver, British Columbia Canada V6C 1H2 (Address of principal executive offices, including zip code.) ( 604) 408-0153 Toll Free (866) 408-0153 (Registrants telephone number, including area code) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, $0.00001 par value Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES [X] NO [ ] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is contained herein, and no disclosure will be contained, to the best of the registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. The registrant is a Shell corporation. YES [ ] NO [X] State issuers revenues for its most recent fiscal year November 30, 2006: $-0-. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of February 28, 2007: $19,937,510. State the number of shares outstanding of each of the issuers classes of common equity, as of February 28, 2007: 34,942,544. We make forward-looking statements in this document. Our forward-looking statements are subject to risks and uncertainties. You should note that many factors, some of which are described in this section or discussed elsewhere in this document, could affect our company in the future and could cause our results to differ materially from those expressed in our forward-looking statements. Forward-looking statements include those regarding our goals, beliefs, plans or current expectations and other statements regarding matters that are not historical facts. For example, when we use the words believe, expect, anticipate or similar expressions, we are making forward-looking statements. We are not required to release publicly the results of any revisions to these forward-looking statements we may make to reflect future events or circumstances. EXPLANATORY NOTE This amendment is being filed to amend Global Green Solutions Inc.s (the Company) Item 8A. Controls and Procedures. This Form 10-KSB/A-2 amends only Item 8A and Item 13 of the 2006 Form 10-KSB/A-1 previously filed on March 27, 2007 for the period ending November 30, 2006. No information in this Form 10-KSB/A-2 has been updated for any subsequent events occurring after March 27, 2007, the date of the first amended filing. TABLE OF CONTENTS Page PART III Item 8A. Controls and Procedures 3 PART IV Item 13. Exhibits 3 Signatures 7 Exhibit Index 8 -2- PART III ITEM 8A. CONTROLS AND PROCEDURES. Under the supervision and with the participation of our management, including the Principal Executive Officer and Principal Financial Officer, we have evaluated the effectiveness of our disclosure controls and procedures as required by Exchange Act Rule 13a-15(b) as of the end of the period covered by this report. Based on that evaluation, the Principal Executive Officer and Principal Financial Officer have concluded that these disclosure controls and procedures are effective. PART IV ITEM 13. EXHIBITS Incorporated by reference Filed Exhibit Document Description Form Date Number herewith 3.1 Articles of Incorporation. SB-2 1/28/04 3.1 3.2 Bylaws. SB-2 1/28/04 3.2 3.3 Amended Articles of Incorporation. SB-2 6/19/06 3.1 4.1 Specimen Stock Certificate. SB-2 1/28/04 4.1 5.1 Opinion of Conrad C. Lysiak. SB-2 3/28/07 5.1 10.1 K1 Mining Claim. SB-2 1/28/04 10.1 10.2 Bill of Sale. SB-2 1/28/04 10.2 10.3 Consulting Agreement with Windstone Financial Corp. 10-KSB 3/16/06 10.2 10.4 Consulting Agreement with Woodburn Holdings Ltd. 10-KSB 3/16/06 10.3 10.5 Contract with Hugh Chisholm. 10-KSB 3/16/06 10.4 10.6 Contract with Bruce Chisholm. 10-KSB 3/16/06 10.5 10.7 Corporate Consulting and Fiscal Agency Agreement 10-KSB 3/16/06 10.6 with West Peak Ventures of Canada Limited. 10.8 2005 Non-Qualified Stock Option Plan. S-8 POS 3/23/06 10.1 10.9 Asset Purchase Agreement with Sealweld International X Company Ltd. 10.10 Cooperation Agreement with Ecofys, B.V. SB-2 6/19/06 10.1 -3- 10.11 Lease Agreement with MCSI Consulting Services Inc. SB-2 6/19/06 10.2 10.12 Consulting Agreement with MCSI Consulting Services SB-2 6/19/06 10.3 Inc. 10.13 Agreement with Arnold Hughes. SB-2 6/19/06 10.4 10.14 Agreement with James Douglas Frater. SB-2 6/19/06 10.5 10.15 Amendment to Consulting Agreement with Windstone 10-QSB 10/16/06 10.1 Financial Corp. 10.16 Office Sublease Agreement with MCSI Consulting 10-QSB 10/16/06 10.2 Services Inc. 10.17 Consulting Agreement with MCSI Consulting Services 10 10/16/06 10.3 Inc. 10.18 2007 Nonqualified Stock Option Plan. S-8 1/26/07 10.1 10.19 Financial Investor Relations Contract with Murdock 10-KSB 3/16/07 10.1 Capital Partners Corp. 10.20 Consulting Agreement with Murdock Capital Partners 10-KSB 3/16/07 10.2 Corp. 10.21 Agreement Letter between Global Green Solutions Inc., X Pagic LP, West Peak Ventures of Canada Limited and Valcent Products Inc., including Schedule A Product Development Agreement between MK Enterprises LLC and Valcent Products, Inc. 10.22 Web Services Agreement with Market Pathways 10-KSB 3/16/07 10.5 Financial Relations Inc. and Sweetwater Capital Corp. on behalf of us. 10.23 Public Relations Contract with Vorticom Inc. 10-KSB 3/16/07 10.6 10.24 Service Agreement with McCloud Communications 10-KSB 3/16/07 10.7 LLC. 10.25 Addendum A to Service Agreement. 10-KSB 3/16/07 10.8 10.26 Agreement with Chisholm Brothers International. 10-KSB 3/16/07 10.9 10.27 Asset Purchase Agreement between Global Green X Solutions Inc. and Chisholm Brothers International. -4- 10.28 Amended Contract for Public Relations - supersedes 10-KSB 3/16/07 10.11 Exhibit 10.23. 10.29 Consulting Agreement between Global Green Solutions X Inc. and New Energy Fund LP. 10.30 Cancellation Agreement of Executive Services 10-KSB 3/16/07 10.13 Agreement. 10.31 State of Delaware Certificate of Incorporation for 10-KSB 3/16/07 10.14 Greensteam Acquisition Company Inc. 10.32 Executive Services Agreement. 10-KSB 3/16/07 10.15 10.33 Consulting and Right of First Refusal Agreement 10-KSB 3/16/07 10.16 between Global Green and Da3vid Kahn. 10.34 Agreement and Plan of Merger. 10-KSB 3/16/07 10.17 10.35 Certificate of Merger of Global Greensteam and 10-QSB 4/16/07 10.18 Greensteam Development. 10.36 Closing Certificate of Greensteam Development. 10-QSB 4/16/07 10.19 10.37 Vertigro Stakeholders Letter of Agreement. 8-K 7/12/07 10.1 10.38 Independent Contractors Agreement. 10-QSB 7/23/07 10.1 10.39 Shareholders Operating Agreement. 10-QSB 7/23/07 10.2 10.40 Consulting Agreement. 10-QSB 7/23/07 10.3 10.41 Pilot & Production Facilities Stakeholders Letter of 8-K 7/26/07 10.1 Agreement. 10.42 Business Development and Support Services 8 -K 7/26/07 10.2 Stakeholders Letter of Agreement. 14.1 Code of Ethics. 10-KSB 3/11/05 14.1 23.1 Consent of Morgan & Company, Chartered Accountants X 23.2 Consent of Conrad C. Lysiak, Esq. SB-2 3/28/07 23.2 -5- 31.1 Certification of Principal Executive Officer pursuant to X Rule 13a-14 and Rule 15d-14(a), promulgated under the Securities and Exchange Act of 1934, as amended. 31.2 Certification of Principal Financial Officer pursuant to X Rule 13a-14 and Rule 15d-14(a), promulgated under the Securities and Exchange Act of 1934, as amended. 32.1 Certification of Chief Executive Officer pursuant to 18 X U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification of Chief Financial Officer pursuant to 18 X U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 99.1 Subscription Agreement. SB-2 1/28/04 99.1 99.2 Audit Committee Charter. 10-KSB 3/11/05 99.1 99.3 Disclosure Committee Charter. 10-KSB 3/11/05 99.2 -6- SIGNATURES In accordance with Section 13 or 15(d) of the Securities and Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on this 27 th day of August, 2007. GLOBAL GREEN SOLUTIONS INC. BY: J. DOUGLAS FRATER J. Douglas Frater, President and Principal Executive Officer. BY: ARNOLD HUGHES Arnold Hughes, Principal Accounting Officer, Principal Financial Officer and Treasurer. In accordance with the Exchange Act, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated: Signature Title Date ELDEN SCHORN Chairman and member of the board of directors. August 27, 2007 Elden Schorn ROBERT M. BAKER Secretary and member of the board of August 27, 2007 Robert M. Baker directors. -7- EXHIBIT INDEX Incorporated by reference Filed Exhibit Document Description Form Date Number herewith 3.1 Articles of Incorporation. SB-2 1/28/04 3.1 3.2 Bylaws. SB-2 1/28/04 3.2 3.3 Amended Articles of Incorporation. SB-2 6/19/06 3.1 4.1 Specimen Stock Certificate. SB-2 1/28/04 4.1 5.1 Opinion of Conrad C. Lysiak. SB-2 3/28/07 5.1 10.1 K1 Mining Claim. SB-2 1/28/04 10.1 10.2 Bill of Sale. SB-2 1/28/04 10.2 10.3 Consulting Agreement with Windstone Financial Corp. 10-KSB 3/16/06 10.2 10.4 Consulting Agreement with Woodburn Holdings Ltd. 10-KSB 3/16/06 10.3 10.5 Contract with Hugh Chisholm. 10-KSB 3/16/06 10.4 10.6 Contract with Bruce Chisholm. 10-KSB 3/16/06 10.5 10.7 Corporate Consulting and Fiscal Agency Agreement 10-KSB 3/16/06 10.6 with West Peak Ventures of Canada Limited. 10.8 2005 Non-Qualified Stock Option Plan. S-8 POS 3/23/06 10.1 10.9 Asset Purchase Agreement with Sealweld International X Company Ltd. 10.10 Cooperation Agreement with Ecofys, B.V. SB-2 6/19/06 10.1 10.11 Lease Agreement with MCSI Consulting Services Inc. SB-2 6/19/06 10.2 10.12 Consulting Agreement with MCSI Consulting Services SB-2 6/19/06 10.3 Inc. 10.13 Agreement with Arnold Hughes. SB-2 6/19/06 10.4 10.14 Agreement with James Douglas Frater. SB-2 6/19/06 10.5 10.15 Amendment to Consulting Agreement with Windstone 10-QSB 10/16/06 10.1 Financial Corp. -8- 10.16 Office Sublease Agreement with MCSI Consulting 10-QSB 10/16/06 10.2 Services Inc. 10.17 Consulting Agreement with MCSI Consulting Services 10-QSB 10/16/06 10.3 Inc. 10.18 2007 Nonqualified Stock Option Plan. S-8 1/26/07 10.1 10.19 Financial Investor Relations Contract with Murdock 10-KSB 3/16/07 10.1 Capital Partners Corp. 10.20 Consulting Agreement with Murdock Capital Partners 10-KSB 3/16/07 10.2 Corp. 10.21 Agreement Letter between Global Green Solutions Inc., X Pagic LP, West Peak Ventures of Canada Limited and Valcent Products Inc., including Schedule A Product Development Agreement between MK Enterprises LLC and Valcent Products, Inc. 10.22 Web Services Agreement with Market Pathways 10-KSB 3/16/07 10.5 Financial Relations Inc. and Sweetwater Capital Corp. on behalf of us. 10.23 Public Relations Contract with Vorticom Inc. 10-KSB 3/16/07 10.6 10.24 Service Agreement with McCloud Communications 10-KSB 3/16/07 10.7 LLC. 10.25 Addendum A to Service Agreement. 10-KSB 3/16/07 10.8 10.26 Agreement with Chisholm Brothers International. 10-KSB 3/16/07 10.9 10.27 Asset Purchase Agreement between Global Green X Solutions Inc. and Chisholm Brothers International. 10.28 Amended Contract for Public Relations - supersedes 10-KSB 3/16/07 10.11 Exhibit 10.23. 10.29 Consulting Agreement between Global Green Solutions X Inc. and New Energy Fund LP. 10.30 Cancellation Agreement of Executive Services 10-KSB 3/16/07 10.13 Agreement. 10.31 State of Delaware Certificate of Incorporation for 10-KSB 3/16/07 10.14 Greensteam Acquisition Company Inc. 10.32 Executive Services Agreement. 10-KSB 3/16/07 10.15 -9- 10.33 Consulting and Right of First Refusal Agreement 10-KSB 3/16/07 10.16 between Global Green and David Kahn. 10.34 Agreement and Plan of Merger. 10-KSB 3/16/07 10.17 10.35 Certificate of Merger of Global Greensteam and 10-QSB 4/16/07 10.18 Greensteam Development. 10.36 Closing Certificate of Greensteam Development. 10-QSB 4/16/07 10.19 10.37 Vertigro Stakeholders Letter of Agreement. 8-K 7/12/07 10.1 10.38 Independent Contractors Agreement. 10-QSB 7/23/07 10.1 10.39 Shareholders Operating Agreement. 10-QSB 7/23/07 10.2 10.40 Consulting Agreement. 10-QSB 7/23/07 10.3 10.41 Pilot & Production Facilities Stakeholders Letter of 8-K 7/26/07 10.1 Agreement. 10.42 Business Development and Support Services 8-K 7/26/07 10.2 Stakeholders Letter of Agreement. 14.1 Code of Ethics. 10-KSB 3/11/05 14.1 23.1 Consent of Morgan & Company, Chartered Accountants X 23.2 Consent of Conrad C. Lysiak, Esq. SB-2 3/28/07 23.2 31.1 Certification of Principal Executive Officer pursuant to X Rule 13a-14 and Rule 15d-14(a), promulgated under the Securities and Exchange Act of 1934, as amended. 31.2 Certification of Principal Financial Officer pursuant to X Rule 13a-14 and Rule 15d-14(a), promulgated under the Securities and Exchange Act of 1934, as amended. 32.1 Certification of Chief Executive Officer pursuant to 18 X U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification of Chief Financial Officer pursuant to 18 X U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 -10- 99.1 Subscription Agreement. SB-2 1/28/04 99.1 99.2 Audit Committee Charter. 10-KSB 3/11/05 99.1 99.3 Disclosure Committee Charter. 10-KSB 3/11/05 99.2 -11-
